Title: To Thomas Jefferson from John Page, 14 March 1792
From: Page, John
To: Jefferson, Thomas


          
            My Dear Sir
             Philada. March 14th. 1792.
          
          I am sure I need not take up a Moment of your Time to tell you how much you have obliged me by lending me your Name on the present Occasion. Your indorsing this Note will enable me to take up the other at the Bank of N. America which will be delivered to Mr. Wheaton our Serjeant at Arms on the Day of negociating the Business at that Bank, when I will send it to you cancelled. I will take Care that you shall not be liable to pay a single Cent of it on Account of your much obliged Friend,
          
            John Page
          
        